DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.          A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/2022 has been entered.
 
EXAMINER’S AMENDMENT
3.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

4.        MPEP 606.01 provides that if a satisfactory title is not supplied by the applicant, the Examiner may, at the time of allowance, change the title by Examiner’s amendment.
          The Examiner finds that the title provided by Applicant is unsatisfactory. Accordingly the title has been changed by Examiner's Amendment.    
A title has been amended as – INFORMATION PROCESSING APPARATUS CREATES VIRTUAL PRINTER TO TRANSMIT PRINT JOB TO ASSOCIATED IMAGE FORMING APPARATUS WHICH SUPPORTS PREDETERMINED PRINT FORMAT --

 (End of amendment)

Allowable Subject Matter
5.         Claims 1, 10-12, 15, 17, 19 and 21-32 are allowed.

                                            REASONS FOR ALLOWANCE
6.          The following is an examiner’s statement of reasons for allowance: 
            The independent claim 1 is allowable over the prior arts of record since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “creating a virtual printer in the application, wherein the virtual printer is associated with a printer that does not support the first format print data, notifying information of the virtual printer to the print function of the computer, wherein the notified information indicates that the virtual printer supports the first format print data, obtaining status information of the printer associated with the virtual printer from the printer, receiving a user instruction for displaying a status of the virtual printer, and displaying obtained status in accordance with the received user instruction”, in combination with all other limitations as claimed in independent claim 1.
           The other independent claims 15 and 22 recite essentially the same subject matters as claim 1 and are therefore allowable for at least same reasons.
           The dependent claims 10-12, 23-24 & 29-32, depend either directly or indirectly from claim 1, and are therefore allowable for at least the same reasons as claim 1.
            The dependent claims 17, 19, 21 & 25-26, depend either directly or indirectly from claim 15, and are therefore allowable for at least the same reasons as claim 15.
            The dependent claims 27-28, depend either directly or indirectly from claim 22, and are therefore allowable for at least the same reasons as claim 22.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Art
7.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	a. US Pub 2015/0261486              c. US Patent 6,535,295
            b. US Pub 2011/0302575              d. US Pub 2014/0327936

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday/Thursday from 7:00AM to 5:30PM EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The Examiner’s personal fax number is (571)-270-4917.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARIS SABAH/Examiner, Art Unit 2674